Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims filed 07/14/2022 are accepted. Claims 1, 4-5, 12, and 15 are amended.
	Applicant’s amendments to the specification filed 07/14/2022 are accepted. 
	Applicant’s amendments to the drawings filed 07/14/2022 are accepted.
Response to Arguments
2)	Applicant’s arguments, see section titled “Specification”, filed 07/14/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see section titled “Drawings”, filed 07/14/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.
Applicant’s arguments, see section titled “Claim Rejections – 35 U.S.C. § 112”, filed 07/14/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of the claims have been withdrawn.
Applicant’s arguments, see section titled “Claim Rejections – 35 U.S.C. § 103”, filed 07/14/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of the claims have been withdrawn.
Election/Restrictions
3)	Claim 1 is allowable. The restriction requirement between Groups I (claims 1-14) and II (claims 15-17), as set forth in the Office action mailed on 03/14/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/14/2022 is withdrawn.  Claims 15-17, directed to a method of sterilizing the fluid path of a syringe assembly, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
4)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunil Raval (Reg. No. 47886) on 08/05/2022.
The application has been amended as follows: 
Claim 1, line 14, “second segment” is amended to “segment”
Claim 1, line 17, “second segment” is amended to “segment”
Allowable Subject Matter
5)	Claims 1-17 are allowed.
REASONS FOR ALLOWANCE
6)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the closest prior art of record is Sweeney et al. (U.S. PGPUB 4929232), hereinafter Sweeney. While Sweeney teaches a packageless syringe assembly (as shown in Fig. 1) including a fluid path that can be sterilized by gas or radiation (Col. 7, lines 13-26) comprising:
	a barrel (Fig. 1; 21) including a side wall having an outer surface (as shown in Fig. 1) and an inside surface (internal to the outer surface) defining a chamber (Fig. 2; 22) for retaining fluid, an open proximal end (Fig. 6, near 61), and a distal end (Fig. 2, near 25) including a distal wall (Fig. 7, near 27), the chamber, distal end and proximal end defining a fluid path (as shown in Fig. 6);
	a plunger rod (Fig. 2; 53) including a stopper (Fig. 2; 50) disposed within the barrel (as shown in Fig. 2);
	a first cap (Fig. 2; 57) having a proximal end having an opening (Col. 7, lines 18-23, “aperture”) in flow communication with the fluid path and permitting sterilization of a portion of the fluid path by radiation or gas (Col. 7, lines 18-23), an interior surface having a tortuous path (Col. 7, lines 13-18; Col. 8, lines 47-64), and an open distal end affixed to the open proximal end of the barrel (Fig. 6 discloses the distal end of the cap 59 is open and affixed to the proximal end of the barrel at 61/28), wherein the first cap proximal end is covered by a first permeable material (Col. 7, lines 18-23, “filter materials”); 
	a second cap (Fig. 2; 32) affixed to the distal end of the barrel, the second cap having a proximal end (Fig. 2, near 35), an inner surface having a tortuous path (Col. 7, lines 13-18), and a closed distal end (Fig. 2; 34) having a segment (Examiner interprets “segment” to be any portion of the closed distal end) in flow communication with the fluid path and permitting sterilization of a portion of the fluid path by radiation or a gas (Col. 8, lines 47-64); 
	a collar attached to the closed distal end of the second cap, the collar comprising a second material that covers the distal end of the second cap (as shown in Fig. 1); and
	a tamper-evident band (Fig. 3; 40) (Col. 6, lines 6-15) covering a portion of at least one of the first and second cap (as shown in Fig. 3);
	Sweeney fails to teach the first cap having a plurality of openings, and the interior surface having a plurality of tortuous path rings; the second cap having an interior with a plurality of tortuous path rings, the closed distal end having a plurality of openings; and the first cap having a plurality of openings, and the interior surface having a plurality of tortuous path rings; and the second cap having an interior with a plurality of tortuous path rings, and the closed distal end with a plurality of openings; and the collar comprising a second permeable material that extends an entire length of the segment and that covers the openings on the closed distal end of the second cap.
	While secondary art (namely Tucker et al. (U.S. Patent No. 6632199) and Pickhard (U.S. PGPUB 20090131864)) may be used to reasonably address some of claimed elements not found within Sweeney, the art does not reasonably teach or suggest, alone or in combination, the collar comprising a second permeable material that extends an entire length of the segment and that covers the openings on the closed distal end of the second cap.
The combined structure of the collar comprising a second permeable material that extends an entire length of the segment and that covers the openings on the closed distal end of the second cap imparts a novel and non-obvious function of the claimed invention; namely, to create a second barrier to ensure sterility of the syringe - as noted by Applicant in Paragraph [0023] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
7)	The terminal disclaimer filed on 08/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10064990 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion


8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783